DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

A voicemail was left with J. Scott Karren on 5/11/2021 indicating that a minor issue of claim dependency would need to be corrected by an Examiner’s amendment so that a NOA could be mailed out.  Mr. Karren responded that the amendment was acceptable.  The application has been amended as follows: 

17.	(Currently amended) The apparatus of claim [[13]]12, wherein the detection threshold is based at least in part on a capability of the UE and is different from a beam identification threshold.

Allowable Subject Matter
Claims 1, 3-6, 8, 11-12, 14-17, 19, and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A search has been performed and Applicants amendments and remarks filed on 4/26/2021 have been fully considered, and these remarks and amendments, along with the examiner’s amendment, have overcome the prior art of record.  The prior art of 
These limitations, in combination with the remaining limitations of claims 1, 12, 23, and 24, are not taught nor suggested by the prior art of record. Claims 3-6, 8, 11, 14-17, 19, and 22 depend from allowed claims and are therefore allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KENT KRUEGER/Primary Examiner, Art Unit 2474